                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARCY SIMON,
                                                                                       Case No. 21-cv-01005-PJH
                                  8                    Plaintiff,

                                  9              v.                                    ORDER
                                  10     MAPLE BEACH VENTURES LLC, et al.,             Re: Dkt. No. 31

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The court entered judgment in this case on March 12, 2021. Dkt. 28. Plaintiff filed

                                  15   a proposed amended judgment and asked the clerk of court to limit public access on April

                                  16   2, 2021. Dkt. 31. The court ordered plaintiff to show cause why the proposed amended

                                  17   judgment should not be terminated because no motion was filed in support. Dkt. 37.

                                  18   Both plaintiff and defendant responded, informing the court that the proposed amended

                                  19   judgment is now unnecessary and requesting that the court remove the document from

                                  20   the docket because it contains information that the court previously sealed. Dkt. 38 & 39.

                                  21           For these reasons, and good cause appearing, the court instructs the clerk of court

                                  22   to remove the document associated with docket entry number 31 in the above-captioned

                                  23   case.

                                  24           IT IS SO ORDERED.

                                  25   Dated: May 27, 2021

                                  26                                                   /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  27                                               United States District Judge
                                  28
